DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response to election filed June 29, 2022.  Claims 7-13 are withdrawn.  Claims 1-6 are pending and stand rejected.  

Election/Restrictions
Applicant’s election without traverse of Claims 1-6 in the reply filed on June 29, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the menthol reduction rate d".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 are rejected insomuch as they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2943958 A (hereinafter SCHAFLANDER).
Regarding claim 1, SCHAFLANDER discloses cigarettes manufactured from cornsilk and alfalfa, that result in an appreciably lower tar content than tobacco (Col. 1, lines 15-24).  SCHAFLANDER discloses that the filler contains a humectant, sorbitol, diethylene glycol, triethylene glycol, or propylene glycol (Col.3, lines 19-22).  These overlap with the aerosol formers disclosed in the instant application ¶ 75.  SCHAFLANDER discloses that the filler contains menthol (Col. 3, line 32)).
Regarding the limitation of wherein the menthol reduction rate d, defined as d={(d(24)−d(48)}/d(0), is at most 0.60, where d(0) is the content of menthol in the electronic cigarette filler, d(24) is the mass of the electronic cigarette filler after left at stand at 5° C. for 24 hours, and d(48) is the mass of the electronic cigarette filler after left at stand at 5° C. for 48 hours, given that the filler taught by SCHAFLANDER is made from the same components as those disclosed in the instant specification to result in a menthol reduction rate d the filler taught by SCHAFLANDER is expected inherently to be the same with respect to menthol reduction rate.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SCHAFLANDER as applied to claim 1 above, and further in view of US 20080017206 A1 (hereinafter BECKER).
Regarding claim 2, SCHAFLANDER discloses the cigarette filler according to claim 1 as discussed above.  SCHAFLANDER does not disclose a menthol content of at least 0.1 mass % and at most 10 mass %.
BECKER teaches cigarettes with a flavorant, menthol is preferred, encapsulated within polyvinyl acetate (abstract).  BECKER teaches that the amount of flavorant can be from about 1-90% (Claim 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHAFLANDER to include a menthol content of at least 0.1 mass % and at most 10 mass % as taught in BECKER. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3 and 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over SCHAFLANDER as applied to claim 1 above, and further in view of US 20110155152 A1 (hereinafter HARRIS).
Regarding claims 3 and 6, SCHAFLANDER discloses the cigarette filler according to claim 1 as discussed above.  SCHAFLANDER does not disclose a water-insoluble crosslinked polymer or wherein the water-insoluble crosslinked polymer is polyvinyl polypyrrolidone.
HARRIS teaches a method for removing undesirable constituents from tobacco (abstract).  HARRIS teaches adding Polyvinylpolypyrrolidone (PVPP) an insoluble adsorbent for removal of polyphenols (¶62). PVPP is capable of removing between 50 and 90% of the polyphenols in solution (¶62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHAFLANDER to include PVPP as taught in HARRIS. Doing so would remove undesirable polyphenols from the product (HARRIS ¶62).
Regarding claim 5, modified SCHAFLANDER discloses the cigarette filler according to claim 3 as discussed above.  SCHAFLANDER does not disclose a content of the water-insoluble crosslinked polymer of at least 2 mass % and at most 20 mass %.
HARRIS teaches a method for removing undesirable constituents from tobacco (abstract).  HARRIS teaches adding Polyvinylpolypyrrolidone (PVPP) an insoluble adsorbent for polyphenols.  PVPP in an amount of 5-10% of the weight of tobacco initially extracted may be added to the extract. This amount of PVPP is capable of removing between 50 and 90% of the polyphenols in solution (¶62).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHAFLANDER to include a content of the water-insoluble crosslinked polymer of at least 2 mass % and at most 20 mass %.as taught in HARRIS. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore addition of crospovidone would remove undesirable polyphenols from the product (HARRIS ¶62).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over SCHAFLANDER and HARRIS as applied to claim 3 above, and further in view of CN 101474409 A (hereinafter RUAN).
Regarding claim 4, SCHAFLANDER discloses the cigarette filler according to claim 3 as discussed above.  SCHAFLANDER does not disclose wherein the content of the water-insoluble crosslinked polymer is at least 0.1 time and at most 20 times the menthol content.
RUAN discloses adding crospovidone to a medicine to increase the stability of a volatile component (Abstract).  RUAN discloses that the reagent can be menthol (page 1).  RUAN discloses that the ratio ranges from 4 : 1, 3 : 1, 2 : 1, 1 : 1, 1 : 2, 1 : 3, 1 : 4, 1 : 5, 1 : 6, 1 : 7 or 1 : 8 (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHAFLANDER to include wherein the content of the water-insoluble crosslinked polymer is at least 0.1 time and at most 20 times the menthol content as taught in RUAN. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore addition of crospovidone would increase the stability of the menthol (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20160295922 A1 to JOHN which discloses a device for generating an inhalable aerosol and/or gas, the device comprising an aerosol generating material having an integrated electrical resistance heating element (Abstract).  JOHN discloses that the filler contains tobacco or a tobacco substitute (¶75, ¶85, Claim 8).  JOHN further discloses that the filler can comprise one or more binder including cellulose, starches, and natural gums(¶91-¶91).  Cellulose is a widely known insoluble substance made from plant cell walls and of vegetable fibers. JOHN further discloses that the filler contains an aerosol generating agent, including polyol, glycerol, alcohol, triacetin, and high boiling point hydrocarbons (¶65).  These overlap with the aerosol formers disclosed in the instant application (instant application ¶56).  JOHN discloses that the filler contains menthol (¶70).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726